Case 3:17-cv-00072-NKM-JCH Document 668 Filed 02/27/20 Page 1 of 4 Pageid#: 9051




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   MARCUS MARTIN, NATALIE ROMERO,
   CHELSEA ALVARADO, JOHN DOE, and
   THOMAS BAKER,


                          Plaintiffs,

   v.

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOTT KLINE a/k/a ELI MOSLEY,         Civil Action No. 3:17-cv-00072-NKM
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, LOYAL WHITE KNIGHTS
   OF THE KU KLUX KLAN, and EAST
   COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF
   THE TRUE INVISIBLE EMPIRE,

                          Defendants.


                            MOTION TO WITHDRAW
Case 3:17-cv-00072-NKM-JCH Document 668 Filed 02/27/20 Page 2 of 4 Pageid#: 9052




          Counsel for Plaintiffs, Joshua James Libling, respectfully moves pursuant to Local Rule

  6(i) for leave to withdraw as counsel of record in this matter. As grounds for this Motion, he states

  as follows:

          1.     Plaintiffs are currently represented by multiple law firms as well as five attorneys

  from Boies Schiller Flexner LLP: Karen L. Dunn, Jessica E. Phillips, William A. Isaacson, Yotam

  Barkai, and the undersigned.

          2.     Undersigned counsel will be leaving the law firm of Boies Schiller Flexner LLP on

  February 29, 2020.

          3.     In light of his departure from the law firm of Boies Schiller Flexner LLP,

  undersigned counsel has determined to withdraw from the representation.

          4.     Additionally, undersigned counsel believes that his withdrawal can be

  accomplished without any material adverse effect on the interests of Plaintiffs. See Virginia Rules

  of Professional Conduct 1.16(b). Ms. Dunn and others will continue as counsel of record in this

  case.

          Wherefore, undersigned counsel respectfully submits that “good cause” exists to justify his

  withdrawal from this matter and requests that the Court grant his leave to withdraw.



   Dated: February 27, 2020                            Respectfully submitted,

                                                       /s/ Joshua J. Libling
                                                       Joshua James Libling (pro hac vice)
                                                       Boies Schiller Flexner LLP
                                                       55 Hudson Yards
                                                       New York, NY 10001
                                                       Telephone: 212-446-2300
                                                       Fax: 212-446-2350
                                                       jlibling@bsfllp.com




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 668 Filed 02/27/20 Page 3 of 4 Pageid#: 9053




                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 27, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                      John A. DiNucci
   5661 US Hwy 29                                     Law Office of John A. DiNucci
   Blairs, VA 24527                                   8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                             McLean, VA 22102
                                                      dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                                Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler,
   Nathan Damigo, Identity Europa, Inc.
   (Identity Evropa), Matthew Parrott, and
   Traditionalist Worker Party

   Justin Saunders Gravatt                            Bryan Jones
   David L. Campbell                                  106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.                Charlottesville, VA 22902
   100 West Franklin Street, Suite 100                bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                               Counsel for Defendants Michael Hill,
   dcampbell@dhdglaw.com                              Michael Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front




                                                  3
Case 3:17-cv-00072-NKM-JCH Document 668 Filed 02/27/20 Page 4 of 4 Pageid#: 9054




         I further hereby certify that on February 27, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                             Vanguard America
   christopher.cantwell@gmail.com                   c/o Dillon Hopper
                                                    dillon_hopper@protonmail.com

   Robert Azzmador Ray                              Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                               eli.f.mosley@gmail.com
                                                    deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                    /s/ Joshua J. Libling
                                                    Joshua James Libling (pro hac vice)
                                                    Boies Schiller Flexner LLP
                                                    55 Hudson Yards
                                                    New York, NY 10001
                                                    Telephone: 212-446-2300
                                                    Fax: 212-446-2350
                                                    jlibling@bsfllp.com




                                                4
